DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of antibodies from Species Group A and biological self-assembled structure from Species Group B in the reply filed on 11 October 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims 11, 12, 17 and 18 are withdrawn as being drawn to non-elected inventions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 9, 10, 15, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2003/0102510) in view of Cheng et al. (Materials, Vol. 7, No. 4, 2014, pgs. 2490-2500).
Lim et al. teach a method of functionalization of a gate electrode of a field-effect transistor sensor (par. 81) comprising the steps of:
forming a layer of biological recognition elements on a surface of the gate electrode (par. 81), wherein the layer of biological recognition elements includes a self-assembled structure of one or more specific-binding-pair-forming substances (probes immobilized as self-assembled monolayer, par. 81; probes may be proteins, receptors or monoclonal antibodies, which are specific binding pair forming substances, par. 81), wherein high density of immobilization is enabled (par. 80).
Lim et al. fail to teach treating the layer of biological recognition elements with a solution containing a blocking agent and the specific paced density of the biological recognition elements.
	Cheng et al. teach a method of functionalization of a field effect transistor comprising treating biological recognition elements with a treatment solution containing a blocking agent that is BSA in a BSA solution (pg. 2494, par. 2-3), in order to fill vacancies and prevent non-specific binding (pg. 2494, last paragraph) and a density of immobilized receptors that is 1.23x104/µm2 and 0.65x104/µm2 (pg. 2492, second paragraph), which falls within the recited range of 0.1x104/µm2 and 10x104/µm2, in order to provide coverage information of the biological recognition elements on the electrode and number of binding sites (pg. 2492, second paragraph).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to treat the layer of biological recognition elements as taught by Lim et al., in order to increase sensitivity of the FET when used for the detection of specific analyte (Cheng, par. spanning pgs. 2494-2495) and provide as the density of the biological recognition elements in Lim et al., between 1.23x104/µm2 and 0.65x104/µm2 as taught by Cheng et al., because Lim et al. is generic with respect to the density of biological recognition elements that can be incorporated into the field effect transistor and one would be motivated to use the appropriate density for providing a desired number of binding sites on the sensing surface (Cheng, pg. 2492, 2nd paragraph). 
	One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Lim and Cheng are similarly drawn to immobilization of biological recognition elements on a field effect transistor and because Lim teaches high immobilization density with Cheng teaching a specific density.
	With respect to claim 2, Lim et al. teach the specific binding pair forming substance including an antibody (par. 82).
	With respect to claims 9 and 10, Lim et al. teach the layer of biological recognition elements includes a biological self-assembled structure including the specific binding pair forming substance (biological probes, par. 82) and a chemical self-assembled structure whereon the biological self-assembled structure is grafted (thiol linker groups grated to the probes, par. 46 and 81), wherein each of the chemical self-assembled structure and biological self-assembled structure is a self-assembled monolayer structure (immobilized of self-assembled monolayer of probes, par. 46 and 81).
	With respect to claims 15 and 16, Lim et al. teach the layer of biological recognition elements including a biological self-assembled monolayer structure grafted onto the surface of the gate electrode (par. 46), wherein the biological self-assembled monolayer includes proteins as specific binding pair forming substances (par. 82), wherein the proteins are modified so as to exhibit functional groups reactive with the surface of the gate electrode (probe, which may be a protein, is modified to have thiol-substituted molecules which are reactive with the gold electrode surface, par. 46). 
With respect to claim 19, Lim et al. in view of Cheng et al. teach the density between 1.23x104/µm2 and 0.65x104/µm2 (pg. 2492, second paragraph), which partially overlaps the recited range of between 1x104/µm2 and 2x104/µm2 (pg. 2492, second paragraph).  However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 19 are for any particular purpose or solve any stated problem, and the prior art teaches that the density may be varied to be between 1.23x104/µm2 and 1x104/µm2 (pg. 2492, second paragraph) depending on the desired number of binding sites.  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the immobilization of biomolecules on a field effect transistor art.

Claim(s) 5-8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2003/0102510) in view of Cheng et al. (Materials, Vol. 7, No. 4, 2014, pgs. 2490-2500), as applied to claim 1, further in view of Briand et al. (Functionalisation of gold surfaces with thiolate SAMs, Science Direct, 2007, pgs. 3850-3855).
Lim et al. in view of Cheng et al. teach a method of functionalization of a gate electrode comprising treating immobilized antibodies with a solution containing a bovine serum albumin blocking agent.
Briand et al. teach a method comprising treating immobilized antibodies with a blocking solution comprising 0.1 mg/mL BSA in 10 mM PBS for 30 minutes (pg. 3851, right column, 1st paragraph), which is within the recited range of between 30 minutes and 2 hours, at 25°C (pg. 3852, left column, 1st paragraph), which is within the recited range of between 22 and 26°C, in order to block non-specific protein interactions (pg. 3851, right column, 1st paragraph).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate as the treating step in the method of Lim et al. in view of Cheng et al., treating with a blocking solution comprising a blocking agent that is 0.1 mg/mL BSA in 10 mM PBS for 30 minutes at a temperature of 25°C as taught by Briand et al. because Lim et al. in view of Cheng et al. is generic with respect to the BSA blocking solution, time and temperature that can be incorporated into the method and one would be motivated to use the appropriate BSA blocking solution for effective prevention of non-specific binding. 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2003/0102510) in view of Cheng et al. (Materials, Vol. 7, No. 4, 2014, pgs. 2490-2500), as applied to claim 1, further in view of Cozzette et al. (US 5,063,081) and Hutchens et al. (US 2001/0014461).
Lim et al. in view of Cheng et al. teach forming a layer of antibodies with a self-assembled structure on a surface of a field effect transistor and treating with a blocking solution containing a blocking agent comprising ethanolamine (pg. 2494, section 2.3), but fail to teach the antibody being anti-human IgG and blocking solution being ethanolamine in PBS.
Cozzette et al. teach a sensor which may be a field effect transistor (col. 20, lines 59-67) having an immobilized ligand receptor that is anti-human IgG on the sensor surface (col. 72, lines 46-49; col. 71, line 50-col. 72, line 10), in order to provide detection of human IgG (col. 71, line 50-col. 72, line 10).
Hutchens et al. teach a sensor surface having an immobilized antibody (par. 72 and 304) and treating the immobilized antibodies on the sensor surface with a blocking solution comprising 1M ethanolamine in a PBS solution for 30 minutes at room temperature (par. 454-457), in order to provide blocking of residual active sites (par. 457).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute for the antibody in the method of Lim et al. in view of Cheng et al., an anti-human IgG as taught by Cozzette et al. because Lim et al. is generic with respect to the type of antibody that can be immobilized to the sensor surface and one would be motivated to use the appropriate antibody for detection of the desired analyte. 
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the EA blocking solution in the method of Lim et al. in view of Cheng et al., 1M ethanolamine in PBS solution for 30 minutes at room temperature as taught by Hutchens et al. because Cheng et al. is generic with respect to the EA blocking solution that can be incorporated into the blocking step and one would be motivated to use the appropriate blocking solution of blocking of residual active sites of immobilized antibodies. 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Lim, Cheng and Cozzette are similarly drawn to immobilization of antibodies on a sensor and Cheng and Hutchens are similarly drawn to treating immobilized antibodies with a blocking solution. 
Hutchens et al. do not specifically teach the ethanolamine in a PBS solution treated for 1 hour at 25°C. However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 14 are for any particular purpose or solve any stated problem, and the prior art teaches that the time and temperature of treatment may be varied depending on the room temperature, desired humidity and desired amount of blocking.  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the art of blocking residual active binding sites.

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hideshima et al. (Detection of tumor marker in blood serum using antibody-modified field effect transistor with optimized BSA blocking, Sensors and Actuators B: Chemica, 2012) teach treating a layer of immobilized antibodies on a field effect transistor with a solution containing 0.1% BSA blocking agent (1mg/mL) for optimized BSA concentration for blocking non-specific adsorption.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE BROWN/           Primary Examiner, Art Unit 1677